Citation Nr: 1612954	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  03-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right leg scar, claimed as right leg wound.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 9, 2005.

3.  Entitlement to a disability rating in excess of 70 percent for PTSD from May 9, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  He is the recipient of the Combat Infantryman Badge and Purple Heart.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  Additionally, he testified at personal hearings before Decision Review Officers (DRO), at the RO, in July 2003 and November 2004.  Transcripts of these hearings are associated with the claims file.  

This case was previously before the Board in April 2010 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.






FINDINGS OF FACT

1.  In August 2014, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to a disability rating in excess of 50 percent for PTSD, prior to May 9, 2005, was requested.

2.  In August 2014, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to a disability rating in excess of 70 percent for PTSD, from May 9, 2005, was requested.

3.  Affording the Veteran the benefit of the doubt, his current right leg scar is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to a disability rating in excess of 50 percent for PTSD, prior to May 9, 2005, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to a disability rating in excess of 70 percent for PTSD, from May 9, 2005, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a right leg scar have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 3.303, (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection a right leg scar, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.


II.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Appellant has withdrawn his appeals for increased ratings, and, hence, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.

III.  Stegall Analysis

In light of the favorable disposition granting service connection for a right leg scar, claimed as right leg wound, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

IV.  Analysis

The Veteran contends that his right leg scar is etiologically related to active service.  Affording him the benefit of the doubt, the Board agrees and service connection is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a March 2013 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with a scar on his right leg.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In his December 2009 hearing, the Veteran testified that while on top of the Black Virgin Mountain, he and his squad starting taking mortar fire.  The Veteran testified that he was hit in the head, fell in a hole, and shrapnel hit his right leg where he had a previous scar.  The Board notes that based on the Veteran's DD Form 214, he engaged in combat.  His DD 214 lists that he received the Combat Infantryman Badge and Purple Heart.  Affording the Veteran the benefit of the doubt, the Board finds his statements of having shrapnel hit his right leg to be competent and credible.  38 U.S.C.A. § 1154(b) (West 2014); See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran satisfies the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a December 2009 VA letter, 
J. G. A., R.N.C., and C. T. B., M.D, wrote that the Veteran had been their patient at the Phoenix, Arizona VA Medical Center (VAMC).  They wrote that after reviewing the Veteran's medical treatment records, that it was more likely than not that the Veteran's right leg scar was directly related to Vietnam.  The opinion was based on the fact that his injuries were consistent with his combat history of receiving incoming mortar rounds and falling 30 feet.

In a May 2010 C&P examination report, the examiner noted that the Veteran reported a right lower shin scar.  The Veteran reported that while in Vietnam, a mortar fragment hit his shin area and aggravated an old scar.  In an August 2010 addendum opinion, the examiner wrote that it was more likely than not that the Veteran's current right leg scar was causally related to active service.  However, in a second May 2011 addendum opinion, the examiner wrote that the Veteran's right leg scar was not related to active service but occurred pre-induction.  

The Board notes that the examiner provided no rationale as to why the Veteran's right shin scar was first, related to active service, and then in the second opinion, not related to active service.  As such, the Board finds both addendum opinions to be inadequate and of minimal probative value.  Inadequate medical opinions contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a March 2013 C&P examination report, the examiner diagnosed the Veteran with a right leg scar.  The examiner noted that the Veteran had a scar on his right tibia from a bike accident when he was younger and from mortar fire at the same spot in 1968.  The examiner opined that the Veteran's scar was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that a review of the Veteran's claims file led the examiner to believe that it was unlikely that random mortar fire in 1968 would hit the exact same location as the Veteran's previous scar.   The Board notes that the examiner finding it unlikely that mortar fire would hit the Veteran's previous scar in the exact same spot is not a sound rationale.  The examiner had no idea what the probabilities or chances for that happening were or were not.  As a result, the Board finds the March 2013 C&P examination opinion to be inadequate and of minimal probative value.  Id.

Based on the above analysis, the Board finds that while there were two opinions against a positive nexus, between the Veteran's scar and active service, both were inadequate because they provided no sound rationale.  Likewise, a December 2009 VA letter noted that there was a positive nexus between the Veteran's right leg scar and active service, but this opinion was also based without a sound rationale.  As the evidence for and against the Veteran's claim is in relative equipoise, affording the Veteran the benefit of the doubt, his right leg wound was incurred during active service and service connection is warranted.  38 U.S.C.A. §§ 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


ORDER

The appeal for entitlement to a disability rating in excess of 50 percent for PTSD prior to May 9, 2005, is dismissed.

The appeal for entitlement to a disability rating in excess of 70 percent for PTSD from May 9, 2005, is dismissed.

Entitlement to service connection for a right leg wound scar is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


